Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.	

                                                  Responses to the Argument

2. 	The applicant’s arguments filed on 24 November 2021 have been fully considered but they are not persuasive. In the Remarks, the applicant has argued in substance:
	
Response: Newly file amendment does not overcome prior art Vijayasankar, please see the rejection bellow.

                                               Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9 and 15-16 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Vijayasankar et al. (US Publication No. 20190065788), hereinafter Vijayasankar.
In regard to claim 1: 
 compressing, at the computer system, an original sector of data to by generating a portion of a new sector of data (Vijayasankar, ¶21, 169).
encrypting the portion of the new sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
appending to the encrypted portion  metadata (Vijayasankar, ¶177).
and padding data to form the new sector of data (Vijayasankar, ¶178).
encrypting, at the computer system, the new sector of data using a data reduction key (DRK) (Vijayasankar, claim 1, ¶180).
and transmitting, at the computer system, the encrypted new sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 2: 

encrypting, at the computer system, the uncompressed original sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
and transmitting, at the computer system, the encrypted uncompressed original sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 6: 
further comprising encrypting data using the DEK and an initialization vector such that: when the data is to be transmitted to a storage system supporting deduplication, generating, at the computer system, an initialization vector that is identical for different sectors of identical data (Vijayasankar, ¶169-170).
and adding the initialization vector as part of the metadata for future decryption with the DEK; and when the data is not compressible, then generating an initialization vector based on a sector number (Vijayasankar, ¶169-170).
In regard to claim 7: 
wherein the decryption using the DEK is performed using the initialization vector included in the metadata (Vijayasankar, ¶170-171).
In regard to claim 8: 
portion of a new sector of data (Vijayasankar, ¶21, 169). 
encrypting the portion of the new sector of data using a data encryption key (DEK) (Vijayasankar, ¶169, 170).
appending to the encrypted portion  metadata (Vijayasankar, ¶177).
 and padding data to form the new sector of data
encrypting the new sector of data using a data reduction key (DRK) (Vijayasankar, ¶180, claim 1).
 and transmitting the encrypted new sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 9: 
further comprising: when the original sector of data that has been compressed has been compressed less than a predetermined amount, not compressing the original sector of data (Vijayasankar, ¶81).
encrypting the uncompressed original sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
and transmitting the encrypted uncompressed original sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 15: 
portion of a new sector of data (Vijayasankar, ¶21, 169).
encrypting the portion of the new sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
appending to the encrypted portion  metadata and padding data to form the new sector of data (Vijayasankar, ¶177, 178).
encrypting, at the computer system, the new sector of data using a data reduction key (DRK) (Vijayasankar, ¶180).
and transmitting, at the computer system, the encrypted new sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 16: 
further comprising: when the original sector of data that has been compressed has been compressed less than a predetermined amount, not compressing the original sector of data (Vijayasankar, ¶81).
encrypting, at the computer system, the uncompressed original sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
and transmitting, at the computer system, the encrypted uncompressed original sector of data to a storage system (Vijayasankar, ¶169).
Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-14 and 17-20 are rejected under 35 U.S.C §103 as being unpatentable over Vijayasankar et al. (US Publication No. 20190065788), hereinafter Vijayasankar and in view of Daniel Baily (US Publication No. 20190109869), hereinafter Baily.
In regard to claim 3: 
Vijayasankar does not explicitly suggest, wherein: the storage system decrypts at least some of the sector sent from the computer system using the DRK, and uses the existence or absence of a compressible pattern to determine whether the transmitted data is compressed however in a same field of endeavor Baily discloses these limitation(Baily, ¶52, 48).

Vijayasankar does not explicitly suggest, when the sector is determined to be compressed, then the storage system decrypts the sector sent by the host using the DRK and stores the decrypted new sector of data; however in a same field of endeavor Baily discloses (Baily, ¶48, 52).
and when the storage system has built in compression capabilities, the storage system utilizes the compressible pattern to save storage space (Vijayasankar, ¶174).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of encrypted data compression of Vijayasankar with the decryption method of compress data disclosed in Baily in order to mitigate malicious encryption data stated by Baily at para.39.
In regard to claim 4: 
further comprising: receiving, at the computer system, an encrypted sector of data from the storage system (Vijayasankar, ¶174).
Vijayasankar does not explicitly suggest, decrypting, at the computer system, at least a sector of the encrypted sector of data using the DRK; however in a same field of endeavor Baily discloses (Bail, ¶48).

when the sector of data is compressed, decrypting, at the computer system, the compressed data using the DEK and decompressing, at the computer system, the decrypted compressed data (Vijayasankar, ¶171).
and when the sector of data is not compressed, decrypting, at the computer system, using the DEK, the encrypted sector of data without decompressing (Vijayasankar, ¶81).
Vijayasankar does not explicitly suggest, wherein the metadata comprises a value of a compressed length of the original sector of data, and the value may be used to decompress the compressed data after the compressed data is decrypted using the DRK; however in a same field of endeavor baily discloses (Baily, ¶48, 52).
Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 5: 
wherein the storage system transmits an encrypted sector of data by: determining, at the storage system, whether a stored sector includes padding data (Vijayasankar, ¶169).

and when the stored sector does not include padding data, transmitting to the computer system the stored sector as the encrypted sector (Vijayasankar, ¶174).
Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 10: 
Vijayasankar does not explicitly suggest, wherein: the storage system decrypts at least some of the sector sent from the computer system using the DRK, and uses the existence or absence of a compressible pattern to determine whether the transmitted data is compressed; however in a same field of endeavor Baily discloses (Baily, ¶48, 52). 
when the sector is determined to be not compressed, then the storage system stores the uncompressed original sector of data without modification (Vijayasankar, ¶175, 178).
Vijayasankar does not explicitly suggest, when the sector is determined to be compressed, then the storage system decrypts the sector sent by the host using the DRK and stores the decrypted new sector of data; and when the storage system has built in compression capabilities, the storage system utilizes the compressible pattern to save storage space; however in a same field of endeavor Baily discloses (Baily, para.52, 48).

In regard to claim 11: 
further comprising: receiving an encrypted sector of data from the storage system (Vijayasankar, ¶169-170). 
Vijayasankar does not explicitly suggest, decrypting at least a sector of the encrypted sector of data using the DRK; however in a same field of endeavor Baily discloses (Baily, ¶48).
determining based on the presence of padding data in at least a portion of the decrypted sector of data, whether the sector of data includes compressed data(Vijayasankar, ¶181).
Vijayasankar does not explicitly suggest, when the sector of data is compressed, decrypting, at the computer system, the compressed data using the DEK and decompressing, at the computer system, the decrypted compressed data; and when the sector of data is not compressed, decrypting, at the computer system, using the DEK, the encrypted sector of data without decompressing; however in a same field of endeavor Baily discloses (Baily, ¶52, 48, 39).
 Vijayasankar does not explicitly suggest, wherein the metadata comprises a value of a compressed length of the original sector of data, and the value may be used to decompress the compressed data after the compressed data is decrypted using the DRK; however in a same field of endeavor Baily discloses (baily, 48).

In regard to claim 12: 
wherein the storage system transmits an encrypted sector of data by: determining, at the storage system, whether a stored sector includes padding data (Vijayasankar, ¶169).
Vijayasankar does not explicitly suggest, when the stored sector includes padding data, encrypting, at the storage system, the stored sector using the DRK to form the encrypted sector and transmitting to the computer system the encrypted sector however in a same field of endeavor baily discloses (Baily, ¶44, 47).
and when the stored sector does not include padding data, transmitting to the computer system the stored sector as the encrypted sector (Vijayasankar, ¶174).
Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 13: 
further comprising encrypting data using the DEK and an initialization vector by: when the data is to be transmitted to a storage system supporting deduplication, generating, at the computer system, an initialization vector that is identical for different sectors of identical data; and adding the initialization vector as part of the metadata for future decryption with the DEK (Vijayasankar, ¶169-170).

Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 14: 
wherein the decryption using the DEK is performed using the initialization vector included in the metadata (Vijayasankar, ¶170).
Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 17: 
Vijayasankar does not explicitly suggest, wherein: a storage system decrypts at least some of the sector sent from the computer system using the DRK, and uses the existence or absence of a compressible pattern to determine whether the transmitted data is compressed, however in a same field of endeavor Baily discloses (Baily, ¶48, 52).
Vijayasankar does not explicitly suggest, when the sector is determined to be not compressed, then the storage system stores the uncompressed original sector of data without modification; when the sector is determined to be compressed, then the storage system decrypts the sector sent by the host using the DRK and stores the decrypted new sector of data; however in a same field of endeavor Baily discloses (Baily, ¶52, 48, 42).

Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 18: 
further comprising: receiving, at the computer system, an encrypted sector of data from the storage system (Vijayasankar, ¶174).
Vijayasankar does not explicitly suggest, decrypting, at the computer system, at least a sector of the encrypted sector of data using the DRK; however in a same field of endeavor baily discloses (Baily, ¶48).
determining, at the computer system, based on the presence of padding data in at least a portion of the decrypted sector of data, whether the sector of data includes compressed data (Vijayasankar, ¶181).
when the sector of data is compressed, decrypting, at the computer system, the compressed data using the DEK and decompressing, at the computer system, the decrypted compressed data (Vijayasankar, ¶86).
and when the sector of data is not compressed, decrypting, at the computer system, using the DEK, the encrypted sector of data without decompressing (Vijayasankar, ¶81).

Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 19: 
wherein the storage system transmits an encrypted sector of data by: determining, at the storage system, whether a stored sector includes padding data (Vijayasankar, ¶169). 
Vijayasankar does not explicitly suggest, when the stored sector includes padding data, encrypting, at the storage system, the stored sector using the DRK to form the encrypted sector and transmitting to the computer system the encrypted sector; however in a same field of endeavor Baily discloses (Baily, ¶52, 48).
and when the stored sector does not include padding data, transmitting to the computer system the stored sector as the encrypted sector (Vijayasankar, ¶174).
Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.
In regard to claim 20: 

and adding the initialization vector as part of the metadata for future decryption with the DEK, and when the data is not compressible, then generating an initialization vector based on a sector number (Vijayasankar, ¶169-170).
and the decryption using the DEK is performed using the initialization vector included in the metadata (Vijayasankar, ¶170).
Same motivation for combining the respective features of Vijayasankar and Baily applies herein, as discussed in the rejection of claim 3.

   Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890